947 F.2d 941
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Gregory MARSHALL, Petitioner.
No. 91-8042.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 28, 1991.Decided Nov. 12, 1991.

On Petition for Writ of Mandamus.
Gregory Marshall, appellant pro se.
PETITION DENIED.
Before ERVIN, Chief Judge, SPROUSE, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Gregory Marshall petitions for a writ of mandamus disqualifying the Honorable J. Frederick Motz from consideration of his cases.


2
Marshall alleges that Judge Motz is biased because of his close relationship with the Maryland Attorney General's office.   We deny the petition.


3
"The granting of a writ of mandamus is a drastic remedy to be used only in extraordinary situations."   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).   Marshall has not met his burden under Beard to establish a clear and indisputable right to relief.   See id. at 826-27.   Accordingly, as our review of the materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument, deny leave to proceed in forma pauperis, and deny the petition.


4
PETITION DENIED.